In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Scholnick, J.), entered July 27, 1990, which, upon a jury verdict in favor of the defendants and against her, dismissed the complaint.
*451Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff contends that the defendants were improperly permitted to offer into evidence letters written by the plaintiff’s expert witness which sought to impeach the expert’s testimony on an issue that was collateral. However, the plaintiff failed to object to the evidence, and thus failed to preserve the issue for appellate review (see, CPLR 4017). Rosenblatt, J. P., Miller, Copertino and Joy, JJ., concur.